Citation Nr: 0835393	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-40 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a separate compensable disability rating for 
rhinosinusitis, due to reactive airway disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).

In a February 2000 rating decision, the RO granted service 
connection for reactive airway disease manifested by chronic 
respiratory allergies, rhinosinusitis, and tracheobronchitis, 
and assigned a 10 percent rating, effective September 30, 
1997.  This rating decision was not appealed.

In a June 2000 rating decision, the RO granted an increased 
rating for reactive airway disease manifested by chronic 
respiratory allergies, rhinosinusitis, and tracheobronchitis, 
and assigned a 60 percent rating, effective April 12, 2000.  
This rating decision was not appealed.

In its May 2004 rating decision, the RO reduced the rating 
for reactive airway disease manifested by chronic respiratory 
allergies, rhinosinusitis, and tracheobronchitis, and 
assigned a 30 percent rating, effective August 1, 2004.  The 
veteran perfected his appeal with regard to this reduction in 
disability rating.

In a February 2008 decision, the Board denied entitlement to 
the restoration of a 60 percent rating for reactive airway 
disease.  At the same time, the Board remanded the issue of 
entitlement to a separate compensable rating for 
rhinosinusitis, due to reactive airway disease, to the RO for 
further development.


FINDING OF FACT

The veteran experiences chronic symptoms of rhinosinusitis, 
to include nasal congestion and drainage and occasional sinus 
infections, resulting in no more than two incapacitating 
episodes requiring antibiotic treatment.




CONCLUSION OF LAW

A separate 10 percent disability rating for rhinosinusitis, 
due to reactive airway disease, is warranted.  8 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.97, Diagnostic Codes 6510 through 6514 and 
6602 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in October 2003, prior to 
adjudication of his reduction claim in the May 2004 rating 
decision at issue.  An additional VCAA letter, pertaining 
specifically to the issue of entitlement to a separate 
compensable rating for rhinosinusitis, was sent to the 
veteran following the Board's remand in February 2008.

The VCAA letters summarized the evidence needed to 
substantiate the veteran's claims and VA's duty to assist.  
They also specified the evidence that the veteran was 
expected to provide, including the information needed to 
obtain both his private and VA medical treatment records.  In 
this way, the VCAA letters clearly satisfied the three 
"elements" of the notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
February 2008 and June 2008, pertaining to the downstream 
disability rating and effective date elements of his claim on 
appeal.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue currently on appeal has 
been identified and obtained, to the extent possible.  The 
evidence of record includes private medical records, VA 
examination reports, and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim on appeal has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Legal Criteria

A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to a service-connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Likewise, a 
veteran is entitled to separate disability ratings for 
different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.

Turning to the provisions in effect regarding evaluation of 
the specific disability under consideration, the VA rating 
schedule sets forth the criteria for evaluation of 
respiratory disorders under 38 C.F.R. § 4.97.

Diagnostic Code 6602 pertains to the evaluation of reactive 
airway disease.  Under Diagnostic Code 6602, a 30 percent 
rating for reactive airway disease requires Forced Expiratory 
Volume within the first second (FEV-1) of 56- to 70-percent 
predicted, or; a ratio of FEV-1 to Forced Vital Capacity 
(FEV-1/FVC) of 56 to 70 percent, or; daily inhalational or 
oral bronchodilator therapy, or; inhalational anti-
inflammatory medication.  A 60 percent evaluation requires 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent evaluation requires FEV-1 
less than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic high 
dose corticosteroids or immuno-suppressive medications.  38 
C.F.R. § 4.97, Diagnostic Code 6602.

Diagnostic Codes 6510 through 6514 are governed by a general 
rating formula pertaining to the evaluation of sinusitis.  
Under this general rating formula, a compensable 10 percent 
evaluation is warranted when the evidence demonstrates one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
when the evidence demonstrates three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 
through 6514 (2007).  An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  Id.

Analysis

The pertinent medical evidence of record consists of an 
August 1998 statement from a private physician; private 
examinations dated in April 2000, April 2003, August 2003, 
February 2004, and August 2004; and VA examinations dated in 
October 2004 and April 2008.

In an August 1998 statement, one of the veteran's private 
physicians (C.W.W., Jr., M.D.) noted the veteran's long 
history of tracheobronchitis, respiratory allergies, and 
sinusitis.  Dr. C.W.W., Jr. went on to state that the 
veteran's medical records revealed occupational exposure to 
chemicals, fumes, and allergens, and he noted that the 
veteran had been taking allergy medications and allergy shots 
for years.  Dr. C.W.W., Jr. opined that the veteran had 
suffered occupational damage to his respiratory system.

During an April 2000 private examination, the private 
examiner noted that the veteran suffered from reactive airway 
disease and took medication for this condition.  Upon 
examination, it was noted that the veteran had some sinus 
drainage and allergies, which were controlled by medication 
and allergy shots.  The veteran was diagnosed with reactive 
airway disease with sinobronchial syndrome.

During an April 2003 private examination, the private 
examiner noted that he had been following the veteran since 
1982 for evaluation and treatment of rhinosinusitis and 
bronchial asthma.  He noted that the veteran was 
hypersensitive to inhalant allergens and had been on 
immunotherapy every month.  It was noted that the veteran 
could tell when he was due for his allergy injections because 
he experienced nasal congestion, headache, and chronic 
fatigue.  Examination revealed moderate edema of the middle 
and inferior turbinates.  The private examiner recommended 
that the veteran continue immunotherapy and gave him samples 
of allergy medication to take when needed.

During an August 2003 private examination, the veteran was 
reevaluated for his reactive airway disease.  It was noted 
that, at that time, the veteran was taking desensitization 
shots every three weeks for his allergic rhinitis, and that 
he had not noticed any improvement in his symptomatology 
within the past two to three years.  The private examiner 
noted that the veteran continued to experience trouble when 
exposed to perfumes, smoke, and other chemicals.  It was 
noted that the veteran experienced headaches off and on.  
Upon examination, the veteran's nose was clear, his nasal 
mucosa was slightly boggy, and his turbinates were normal.

During a February 2004 private examination, it was noted that 
the veteran suffered from reactive airway disease with 
associated asthma and sinobronchial syndrome.  The private 
examiner stated that the veteran had sinus congestion and 
took allergy shots (two every three weeks).  The private 
examiner also noted that the veteran always had some 
rhinorrhea, but that it was fairly well controlled with 
medication.  It was noted that the veteran got two to three 
infections per year, treated by his physician with either an 
office visit or with instructions over the phone.  Upon 
examination, the veteran's nose was boggy.  The veteran was 
diagnosed with reactive airway disease with asthma 
(medication prescribed), as well as sinusitis and 
sinobronchial (medication and allergy shots prescribed).

During an August 2004 private examination, the veteran was 
reevaluated for his reactive airway disease with associated 
asthmatic bronchitis and allergic rhinitis.  With regard to 
his allergic rhinitis and sinusitis, the veteran was 
prescribed medication and advised to get his allergy shots on 
a timely basis as well as to avoid noxious and toxic 
situations.

During an October 2004 VA examination, the veteran's claims 
file was reviewed.  It was noted that the veteran took 
allergy medication and received monthly allergy shots.  He 
complained of sinus congestion, denied any episodes of 
incapacitation in the past 12 months, and reported purulent 
nasal discharge daily and sinus headaches at least twice a 
week.  The veteran also noted that at least one sinus 
infection per year required treatment with antibiotics.  He 
described an increase in sinus congestion related to exposure 
to pollen and animal dander, and he noted that his symptoms 
were also triggered by strong fumes and were worse in 
springtime.  The veteran was diagnosed with allergic 
rhinosinusitis and episodes of acute purulent sinusitis, and 
the VA examiner concurred with the previously established 
diagnosis of reactive airway disease.  It was noted that 
obtaining a CT scan of the veteran's sinuses would be 
considered if the purulent drainage became more of a problem.

During an April 2008 VA examination, the veteran's claims 
file was reviewed.  With regard to the nature and extent of 
his rhinosinusitis, it was noted that the veteran has 
continued to experience symptoms of nasal congestion, nasal 
drainage, and headaches, and that these symptoms are made 
worse by exposure to environmental fumes and seasonal 
changes.  The VA examiner noted that the veteran took 
medication for his symptoms and used saline irrigation.  It 
was also noted that the veteran had allergies to dust and 
mold.  The veteran reported that he had approximately two 
infections per year and one to two incapacitating episodes 
(related to his reactive airway problems) per month.  He also 
reported that, when he has been treated with antibiotics, his 
longest course has been approximately two weeks.  Upon 
examination, his anterior nose was clear and without mucous 
or polyps, there was no hypertrophy of the inferior 
turbinates, there was no purulent drainage visualized, and 
there was no tenderness overlying the sinuses.  In a May 2008 
addendum, the VA examiner reviewed an April 2008 CT scan of 
the veteran's sinuses and concluded that this CT scan did not 
reveal any chronic sinusitis or active acute sinusitis, but 
rather concluded that it supported a picture of the veteran's 
reactive airway disease with respect to his nasal airway and 
likely chronic rhinitis.

Based on the foregoing, the Board concludes that the veteran 
is entitled to a separate 10 percent disability rating for 
rhinosinusitis, due to reactive airway disease.  The Board 
has based its conclusion on the medical evidence outlined 
above, which shows different manifestations of the service-
connected reactive airway disease. The above examination 
reports confirm that the veteran experiences chronic symptoms 
of rhinosinusitis, to include nasal congestion and drainage 
and occasional sinus infections, resulting in no more than 
two incapacitating episodes requiring antibiotic treatment. 
These symptoms are not reflected by the 30 percent evaluation 
now assigned for reactive airway disease.

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran is entitled to a separate 10 
percent disability rating for rhinosinusitis, due to reactive 
airway disease.  The benefit of the doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  





ORDER

Entitlement to a separate 10 percent disability rating for 
rhinosinusitis, due to reactive airway disease, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


